Title: From George Washington to Samuel Huntington, 15 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Passaick Falls [N.J.] July 15th 1780
					
					I have the honor to transmit your Excellency, in Two packets, the proceedings of the Court Martial in the case of Doctr Shippen, Director General of the Hospitals, for the approbation or disapprobation of Congress. The trial having taken place in consequence of their order,

this circumstance and the Doctor’s station in the Army have induced me to think it most proper to refer the matter to their decision. I would beg leave to observe however, that the Medical department is in much disorder already, and that it is of great importance that the affair should be brought to a conclusion in whatever way Congress, may think proper, as soon as possible. I have the honor to be With the greatest respect Your Excellency’s Most Obedient humble servant
					
						Go: Washington
					
				